Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00815-CR

                                         Chace WILKINSON,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 451st Judicial District Court, Kendall County, Texas
                                         Trial Court No. 6087
                             Honorable Kirsten Cohoon, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: May 6, 2020

DISMISSED

           Appellant filed a motion to dismiss this appeal. The motion is signed by Appellant and his

attorney. See TEX. R. APP. P. 42.2(a). Appellant’s motion is granted; this appeal is dismissed. See

id.; Hypolite v. State, 647 S.W.2d 294, 295 (Tex. Crim. App. 1983); Conners v. State, 966 S.W.2d
108, 110 (Tex. App.—Houston [1st Dist.] 1998, pet. ref’d).

                                                    PER CURIAM

Do not publish